Citation Nr: 0529826	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  03-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from July 1946 to January 
1948, and from November 1948 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for asbestosis and bilateral hearing loss.  

The veteran had requested a hearing at the RO, but cancelled 
that hearing request in February 2005.


FINDINGS OF FACT

1.  The veteran has chronic obstructive pulmonary disease and 
emphysema, but there is no medical evidence showing that 
either of those disorders is related to his military service, 
including claimed asbestos exposure.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the appellant has 
asbestosis or any other asbestos-related disease, and against 
a finding that any currently diagnosed pulmonary disorder is 
related to his active military/naval service.

3.  The objective and competent evidence of record 
preponderates against a finding that the veteran has a 
current bilateral hearing disability which is due to any 
incident or event of active military service, and hearing 
loss as an organic disease of the nervous system is not shown 
to have been manifested to a compensable degree within one 
year after separation from service.



CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
military/naval service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may bilateral hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision which is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant before the adjudication of his service 
connection claim, and therefore the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  


In December 2002 and December 2003 letters implementing VA's 
duties to notify and to assist, the RO informed the veteran 
of the steps that had been undertaken with respect to 
evidentiary development of his claims, and what the veteran's 
own responsibilities were in accord with the duty to assist.  
Collectively, these letters also provided full notice as to 
the VCAA's provisions, and the December 2003 letter included 
the statement, "It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Italics in 
original)  In addition, the veteran was advised by virtue of 
a March 2003 rating decision and a detailed July 2003 
Statement of the Case (SOC), of the pertinent law, and what 
the evidence must show in order to substantiate the claims.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, in June 
2005, the veteran signed a statement indicating that he had 
no additional evidence to furnish.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claims and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further VCAA development would result only 
in additional delay, with no benefit to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

The Board notes, in addition, that the service medical 
records and specifically identified private treatment records 
have been secured for the file.  VA examinations were 
conducted in March 2003.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's service personnel records reflect that he had 
active service with the U.S. Marine Corps from July 1946 to 
January 1948, as a machine gun crewman, and with the U.S. 
Navy from November 1948 to February 1967, in capacities 
including electrical lineman, engineering hand, and auxiliary 
mechanic.  

Physical examination reports dated in July 1946 and November 
1948 revealed no abnormalities of the chest, lungs, or ears, 
and hearing was 15/15 bilaterally.  Chest X-ray films taken 
in July 1946 and January 1948 were negative.  Chest X-ray 
films completed from 1948 to 1952 were also negative.  
Physical examinations of the heart, chest, lungs, and ears, 
conducted in April 1952 and March 1958 were normal.  Hearing 
acuity was 15/15 bilaterally.  A chest X-ray film dated in 
March 1958 revealed a calcified node in the right hilar area, 
but was otherwise normal.  Additional chest X-ray films dated 
from 1959 to 1964 were negative.  

A January 1964 re-enlistment examination shows that physical 
examinations of the heart, chest, lungs, and ears were 
normal. Chest X-ray films were negative.  Hearing acuity was 
15/15.  Audiometer testing was also conducted.  VA 
audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO/ANSI) 
units.  On evaluation, pure tone threshold levels, in 
decibels, (converted from ASA to ISO (ANSI) units) were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
25
20
15
20
20

In August 1964, the veteran complained of chest and left 
shoulder pain.  X-ray films were negative, and an EKG 
(electrocardiogram) was within normal limits.  An impression 
of muscle strain was made.  In July 1965, the veteran was 
seen with complaints of a cough related to a cold.  His final 
February 1967 examination report reveals that physical 
examinations of the heart, chest, and lungs were normal, and 
a sebaceous cyst behind the left ear was noted.  Chest X-ray 
films were negative, and hearing acuity was reported as 15/15 
bilaterally. 

In December 2002, the veteran filed claims for asbestos 
exposure and bilateral hearing loss.  In December 2002, VA 
also issued both a general duty-to-assist letter, and another 
letter specifically tailored to developing and processing the 
asbestosis claim, requesting specific evidence relating to 
claimed exposure to asbestos, employment history, and tobacco 
use. 


VA medical records include an entry dated in October 2002, at 
which time a history of asbestos exposure and a diagnosis of 
asbestosis in 1999 were noted, and a chest X-ray film 
revealed extensive pleural calcifications and plaque.  The 
heart was normal and there was no indication of congestive 
heart failure (CHF).  There were no definite effusions or 
infiltrates.  An old left-side rib fracture was noted.  

Private medical records dated in 1998 and 1999 were received 
in January 2003.  
A February 1998 examination report of Dr. F.S., an internal 
medicine physician, indicates that the veteran's pulmonary 
symptoms dateed back to approximately 1996.  It was noted 
that the veteran had been a smoker for many years, and worked 
in Navy ships' engine rooms from 1950-1967, with extensive 
exposure to asbestos contamination.  He had recently been 
treated for influenza.  The report stated that chest films of 
December 1996 and January/February 1998 showed a lot of COPD 
(chronic obstructive pulmonary disease), scarring, 
calcification, and infiltrate of the pleura in both lungs, 
particularly in the lower lobes and substernal area.  
Physical examination revealed that the lungs were clear and 
the heart was not enlarged.  Chest X-ray films were reported 
to show a lot of calcific plural involvement in both lower 
lobes.  There were increased lung markings bilaterally, with 
some bullae, which was indicative of COPD as well as 
asbestosis.  In a transmittal letter dated in March 1998, Dr. 
F.S. stated, "The films were reviwed [sic] by our 
radiologist, as well as by me, and I think we both agree that 
this is asbestosis."  He observed that the veteran was 
relatively asymptomatic, but needed to undergo pulmonary 
function testing, and should see a pulmonary specialist.

Private medical records of Dr. E., dated from in February and 
March 1998, indicate that the veteran was treated for 
bronchospasm and viral illness.  Dr. E. agreed the veteran 
had some scarring of the lung, probably related to 
asbestosis, and probably due to asbestos exposure while in 
the Navy working on ships.  Dr. E noted that the veteran was 
offered a referral to a pulmonologist, but did not go.  X-
rays showed severe scarring of the lungs and fibrotic areas 
in the lung fields, believed to be consistent with 
asbestosis.  A chest X-ray report dated in December 1999 
showed emphysema, mostly involving the bases; bilateral 
pleural calcifications over the bases, mostly anteriorly; and 
also noted old fractures seen over the left hemithorax.  A 
private X-ray film dated in April 2000 revealed changes 
compatible with emphysema, as well as bilateral pleural 
calcifications described as compatible with asbestosis.  

A VA audiological examination was conducted in March 2003.  
The veteran complained of tinnitus, and gave a history of 
service in the Navy for nearly 20 years as a machinist's mate 
in the engine room.  He also gave a history of military noise 
exposure from equipment, occupational noise exposure from 
paper mill work (with ear protection) and noise from tractors 
and saws when self-employed.  Bilateral tinnitus noticed from 
1998 forward was documented.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
55
60
LEFT
35
40
55
70
60

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies was 51 in the right 
ear and 56 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
100 percent in the left ear.  A diagnosis of moderate to 
moderately severe sensorineural right ear hearing loss, and 
moderate to severe sensorineural left ear hearing loss, was 
made.  The examiner opined that, with respect to causation of 
the veteran's tinnitus and hearing loss, there was 
insufficient evidence available to suggest etiology without 
resorting to speculation.  

A VA examination for respiratory disorders was also conducted 
in March 2003, and the claims folder was reviewed.  The 
veteran reported that he had smoked 1/4 pack of cigarettes a 
day for the past 5-6 months.  Prior to that he had smoked 2 
packs a day for many years.  It was noted that the veteran 
served with the U.S. Navy for many yeares, primarily working 
in the engine room on various destroyers, and thereafter 
worked for 8 years with a pipe company making fittings, and 
thereafter farmed for 25 years.  Chest X-ray films revealed 
blebs and bullae, noted to be indicative of marked COPD, as 
well as significant pleural plaquing and calcification.  Also 
noted were some old healed rib fractures on the left side.  A 
high-resolution chest CT (computerized tomography) scan 
revealed blebs and bullae in the lungs, with significant 
pleural plaquing and calcification seen anteriorly from just 
above the hilus to the diaphragm on both sides.  Also 
observed were some old fractured ribs and calcifications and 
pleural plaquing, noted to possibly be post-traumatic in 
nature.

In addressing the question of diagnosis, the VA examiner 
noted the history of asbestos exposure during active military 
duty in the Navy.  She also mentioned the previous 
evaluations by private physicians, in which she inadvertently 
referred to Dr. E as apparently being a pulmonologist (he is 
not; Dr. E had considered referring the veteran to such a 
specialist, but there is no indication that the veteran took 
that offer).  The examiner explained that there was no 
current evidence of asbestosis, since the CT scan did not 
note interstitial fibrosis.  The examiner also pointed out 
that, although the veteran did have pleural plaque and 
calcifications, asbestos exposure was not the only etiology 
in the differential diagnosis for these findings, which could 
also be due to trauma, since the veteran had evidence of 
healed rib fractures as well.  The examiner concluded that 
there was no lung impairment or condition due to the 
veteran's exposure to asbestos.  COPD with bulbous disease, 
and a tobacco use disorder, were also diagnosed.  

VA medical records dated in 2002, 2003, and 2004 reflect that 
the veteran was treated for chest pain, hypertension, and 
COPD.  On several clinic visits, he was noted to have a 110-
pack-year history of tobacco smoking, and he was working to 
quit that habit.  The records show treatnment for various 
conditions, including coronary artery disease, hypertension, 
and digestive and genitourinary disorders.  A clinic report 
dated in May 2004, signed by a resident physician and a 
cardiology staff physician, notes that "asbestosis" 
(quotation marks in original) was diagnosed in 1999, per the 
patient's statement that it was diagnosed from a chest X-ray 
and that a second physician had confirmed it.  It was further 
noted that he denied ever undergoing a CT scan or biopsy to 
confirm that diagnosis.  COPD, diagnosed by VA chest X-ray, 
was noted.


In March 2005, Dr. K.S., a family practitioner, provided a 
medical statement for the record.  She stated that the 
veteran was 75 years of age, and had been treated by her in 
the past.  A history of exposure to asbestos was noted, as 
were diagnoses of emphysema and asbestosis changes to the 
lungs.  The report indicated that the veteran was a non-
smoker.  Due to the military history of asbestos exposure, as 
well as earlier findings by Dr. E. and Dr. F.S, Dr. K.S. 
opined that the veteran's asbestosis was most likely due to 
asbestos exposure during military service.  

III.  Law and Regulations

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  It 
is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

IV.  Analysis

A.  Service Connection - Asbestosis

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (Manual M21-1).  Also, an opinion by VA's Office of 
General Counsel has discussed the development of asbestos 
claims.  VAOPGCPREC 4-00 (April 13, 2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  Manual M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

Manual 21-1, Part VI, para. 7.21 contains further guidelines 
for the development of asbestos exposure cases.  Part (a) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaque, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx, and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

Manual 21-1, Part VI, para. 7.21(b) pertains to occupational 
exposure, and acknowledges that high exposure to asbestos and 
a high prevalence of disease have been noted in both 
insulation workers and shipyard workers.  Also noted is that 
the latency period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The Manual also provides that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.

In addition, the Manual, at Part VI, para. 7.21(d), provides 
that VA must determine whether military records demonstrate 
evidence of asbestos exposure in service and whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4-
2000 (April 13, 2000), published at 65 Fed Reg. 33,422 
(2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) 
(while holding that the veteran's claim had been properly 
developed and adjudicated, the Court indicated that the Board 
should have made specific reference to the DVB Circular and 
discussed the RO's compliance with the Circular's claim-
development procedures).  In this case, the record shows that 
the RO has complied with those procedures.  The RO sent the 
appellant a duty-to-assist letter in December 2002 requesting 
those details.

In this case, the veteran has a long service history, nearly 
20 years, with the Marine Corps and then the Navy.  During 
much of that time, he served on board ship as an electrical 
lineman and auxiliary mechanic, and he asserts a lengthy 
history of asbestos exposure in service.  This history has 
been accepted as fact by private doctors and a VA examiner 
(in 2003), and there is no indication that the history has 
been questioned.  The Board finds that his contentions 
regarding in-service exposure to asbestos are plausible.  
There is no evidence contradicting the veteran's assertions 
as to his service assignments.  Although there is nothing in 
the veteran's service records to document his description of 
asbestos exposure in service, his assertions may be 
consistent with his service duty.  Thus, the Board will 
assume, for the purposes of the present decision, that the 
veteran's exposure to asbestos during service is plausible.  
See McGinty v. Brown, 4 Vet. App. 428 (1993).

A critical question, however, is whether the record contains 
medical evidence of a disability due to that claimed 
exposure.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  Review of therecord 
on appeal discloses differing opinions as to whether a 
disorder resulting from asbestos exposure exists.  

The record contains the medical opinions of three private 
doctors, Dr. F.S., Dr. E., and Dr. K.S., all of whom have 
treated the veteran and reviewed his records and his X-ray 
films, and all of whom believe that the clinical evidence is 
indicative of asbestosis, which all of these doctors have 
linked to military service.  Evidence supporting such 
findings includes 1998 X-ray films which showed severe 
scarring of the lungs, bilateral pleural calcifications, and 
fibrotic areas in the lung fields, believed to be consistent 
with asbestosis.  

On the other hand, a VA pulmonary examination was conducted 
in March 2003, by a pulmonary examiner who reviewed the 
claims file in conjunction with the clinical examination.  At 
that time, history of asbestos exposure was noted.  Extensive 
laboratory testing, and chest X-rays and a CT scan of the 
chest, were undertaken.  After reviewing all of the 
foregoing, including discussion of the previous medical 
history and testing, the VA examiner explained that there was 
no evidence of asbestosis, since the CT scan did not note 
interstitial fibrosis.  The examiner also pointed out that 
the veteran did have pleural plaque and calcifications, and 
that asbestos exposure was not the only etiology in the 
differential diagnosis for these findings, which could also 
be due to trauma, since the veteran had evidence of healed 
rib fracture as well.  The examiner concluded that there was 
no lung impairment/condition due to the veteran's exposure to 
asbestos.  The diagnoses reported by the examiner were COPD 
with bulbous disease, and a tobacco use disorder.  

The Board gives much greater probative weight to the opinion 
of the VA physician who reviewed the record, examined the 
veteran, and found, partly on the basis of more enhanced 
diagnostic imaging techniques than had been previously 
employed, that the veteran does not have asbestosis or any 
other asbestos-related disease.  See Wilson v. Derwinski, 2 
Vet. App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one).  The only medical 
evidence in support of a diagnosis of asbestosis since that 
March 2003 VA examination is in the March 2005 letter from 
Dr. K.S., which consisted of discussion of history and did 
not involve a current examination.  It is significant to note 
that Dr. K.S. characterized the veteran as a "nonsmoker."  
That may be true at present, but the physician made no 
reference whatsoever to the veteran's lengthy and heavy 
smoking history, and ignored the consistent diagnosis of 
COPD.  See Corry v. Derwinski, 3 Vet. App. 231, 234 (1992) 
(Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA physician who examined the veteran in 
March 2003.  That specialist had the opportunity to 
completely review the veteran's entire medical history and 
all the medical records.  The examiner explained the 
veteran's initial symptoms, presented a complete history of 
the veteran's reported asbestos exposure, and found no 
evidence of an asbestos-related disease and no evidence of a 
lung disorder due to service.  Both chest X-rays and a CT 
scan were employed in the diagnostic assessment.

The veteran has stated that he has no other medical opinion 
or medical evidence to submit in support of his claim.  As 
discussed above, while it is not entirely clear that the 
veteran was exposed to asbestos during service in a form or 
amount which was capable of causing pulmonary disease, the 
Board has accepted, for the sake of our analysis, that he 
was.  Nevertheless, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has asbestosis, and no other 
respiratory disorder has been ascribed to service or any 
incident thereof, including exposure to asbestos. 

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
asbestosis must be denied.

B.  Service Connection - Bilateral Hearing Loss

The veteran is also seeking entitlement to service connection 
for bilateral hearing loss, claimed as due to acoustic trauma 
during service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  See Hensley (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al., eds., 
at 110-11 (1988)).  See also 38 C.F.R. § 3.385, supra.

However, the medical evidence of record shows that the 
veteran did not have hearing loss meeting the criteria of 38 
C.F.R. § 3.385 for impaired hearing at any time during his 
nearly 20 years of service, as shown by records dated from 
1948 to 1967, to include the February 1967 separation 
examination.  There was acute evidence of very slight hearing 
variance (from normal) documented during the 1964 
examination, at which time the only indications of any 
possible reduction in hearing acuity were shown by 25 decibel 
readings in the left ear at 500 Hertz and in the right ear at 
the 3,000 and 4,000 Hertz levels; all other readings at that 
time were 20 decibels or less bilaterally.  Thereafter, the 
1967 separation examination showed normal hearing acuity of 
15/15 bilaterally.  As discussed in the Court's precedent in 
the Hensley case, the threshold for normal hearing is from 0 
to 20 decibels, and only higher threshold levels indicate 
some degree of recognizable hearing loss. Accordingly, the 
evidence reflects that the veteran manifested normal hearing 
acuity in all frequencies upon discharge from service.  In 
addition, there is no indication of any hearing loss during 
the first post-service year.

Thereafter, bilateral hearing loss meeting the criteria of 38 
C.F.R. § 3.385 is shown in a VA examination report dated in 
March 2003.  In fact, this represents the first post-service 
evidence of hearing loss, which was initially shown 
approximately 35 years after his retirement from service.  
There is no question that the veteran has currently 
manifested bilateral hearing loss.

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the U.S. Court of Appeals for 
Veterans Claims has noted that,

[W]here the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . .  
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting 
an upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the Secretary of Veterans Affairs).

In this case, the aforementioned criterion of item "(a)," 
above, i.e., acoustic trauma, has been reported, although the 
Board notes that audiometric test results reflecting an 
upward shift in tested thresholds in service was shown only 
in 1964, and even then only in three frequencies and with 
only the most slight upward shift shown.  In all other 
testing conducted during service, including that conducted 
after 1964, hearing acuity was normal bilaterally.  In 
essence, the criteria discussed under element "(a)" are 
only marginally supported by the evidence.

The more critical question turns upon element "(b)," i.e., 
whether the currently manifested hearing loss is 
etiologically related to service or is more likely due to 
other causes.  

The record contains evidence which reflects that post-service 
the veteran also sustained noise exposure at a paper mill 
where he worked for 8 years (although he wore required ear 
protection during that time) and from farming equipment 
(tractors and saws) for 25 years.  As previously indicated, 
on separation in 1967, hearing acuity was normal, as 
documented by 15/15 hearing acuity bilaterally.  The Board 
further observes that there is no objective continuity of 
symptomatology of bilateral hearing loss after service which 
would tend to establish the claim.  See 38 C.F.R. § 3.303(b).  
As discussed above, the post-service evidence shows no 
indication of complaints, treatment, or diagnosis for 
bilateral hearing loss until more than 30 years after the 
veteran left active naval service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).

The record also contains a VA medical opinion to the effect 
that, with respect to the veteran's hearing loss, there is 
insufficient evidence available to suggest etiology without 
resorting to speculation.  Any such speculation is not 
legally sufficient to establish service connection, 
particularly when there is no positive evidence to support 
either incurrence or continuity of bilateral hearing loss 
during service.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The veteran has asserted that he sustained hearing loss 
during service due to acoustic trauma sustained therein.  The 
Board acknowledges, and has no reason to doubt, the veteran's 
assertion that he was exposed to acoustic trauma from his 
occupation as a machinist in service.  However, these 
assertions have been made more than 30 years after service.  
Supporting medical evidence is required in the circumstances 
presented in this case.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (holding that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a layperson's observation is competent).

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss solely because it was not shown during 
service, it does not compel service connection either, even 
though the veteran currently meets its criteria.  Ledford v. 
Derwinski, 3 Vet. App. at 89. Given the veteran's military 
assignment as a machinist in the Navy, the Board has no 
reason to doubt that he was most likely exposed to noise 
during service.  However, noise exposure is not the same as 
injury or disease, and in order for service connection to be 
granted there must be a showing of an injury or disease 
during service, or caused by service, such as by presenting 
competent and probative medical nexus evidence.  In this 
case, the Board has determined that the most probative 
evidence is against a finding that the veteran's bilateral 
hearing loss is related to service or any incident thereof, 
and accordingly service connection must be denied.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385.

The Board emphasizes that the veteran's veracity is not in 
issue here; his sincerity is clear, but the determination in 
this case is a medical one which must be based upon the 
probative evidence of record, rather than lay opinion, no 
matter how strongly felt.  As the evidence preponderates 
against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


